DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment filed on 11/26/2019 has been received and entered into the application file.  Claims 22-41 are pending, all of which have been considered on the merits.

Priority
	The instant application is a national stage entry under 35 USC 371 of PCT/EP2018/064254 (filed 5/30/2018).  Acknowledgement is made of Applicants’ claim for foreign priority to each of GB1708590.3 (filed 5/30/2017) and LU 100361 (filed 8/4/2017). 

Allowable Subject Matter
	Claims 22-41 are allowed.

Reasons for Allowance
The following is the Examiner’s statement on reasons for allowance:  
The method of claim 22 is found to be novel and unobvious over the prior art.  The prior art made of record in the international search report for PCT/EP2018/064254 and the comments made in the written opinion accurately reflect the closest prior art and the differences between the instant claims and the prior art (instant claims 22-39 are substantially similar to claims 1-18 of PCT/EP2018/064254).  In particular, Mendes et al (Tissue Engineering: Pt C 2016; “D4” in the search report/written opinion) is considered the closest prior art.  Mendes et al test the effect of various growth factors on chondrogenic differentiation of human periosteum-derived MSCs (hPDCs), particularly focusing on development of hypertrophic chondrocytes that are capable of undergoing osteochondral ossification.  Mendes et al teach a two stage culture method: Stage 1 is “induction of chondrogenesis”, in this stage they culture droplets containing 4 x 105 hPDCs in serum-free basal chondrogenic medium (BCM: LG-DMEM supplemented with ascorbate-2-phosphate, dexamethasone, proline, insulin, transferrin, selenious acid, BSA, linoleic acid, and 
The method of Mendes et al differs from the instant invention in several aspects: 
(1) the number of hPDCs in each micromass (microaggregate) is 4 x 105, which is significantly greater than the range covered by the instant claims;
(2) the 1st stage “Induction of chondrogenesis” is comparable to the instant claimed step of “culturing the micro-aggregates”, but Mendes et al only culture the micromassses in this stage for 7 days, not “at least 10” as required by the instant claims.  The 2nd stage “Mineralization” performed by Mendes et al does not read on the claimed step of “culturing the micro-aggregates” because the mineralization phase involves serum and no growth factors; and 
(3) Mendes et al does not teach or suggest fusing at least 300 of the micro-aggregates to form a fused micro-tissue.
One having ordinary skill in the art would not have found it prima facie obvious to have modified the method of Mendes et al to read on the instant claims because there would have been insufficient teaching, suggestion, motivation or other rationale to modify the method of Mendes et al to arrive at the instantly claimed method.  It is noteworthy that Mendes et al reports none of their micromasses (mineralized or not) formed bone after 4 weeks in situ (See Mendes et al, Pg. 480-481 “Transplantation of chondrogenic ...”).  There would have been no expectation that the modifications necessary to arrive at the instant invention would produce micromasses that are capable of undergoing endochondral ossification upon implantation. 
Libera et al (US 7887843) is also made of record as it is relevant to the field.  Libera et al teach production of spheroids of chondrocytes, and then fusion of multiple spheroids together to generate a larger cartilage tissue that will better suit a cartilage defect site in need of repair (See Libera el al, col. 2, ln 65-col. 3, ln 14, and claims).  Libera et al thus teaches the concept of fusing multiple spheroids/aggregates together to form a larger fused tissue.  

Claims 40-41 are considered allowable because they involve administration of the product made by the method of claim 22.  Claims 40-41 use product-by-process language to define the product being administered. MPEP 2113(I) states “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final products.”  In the instant case, the product can only be defined by the process steps, and the ultimately produced product will have functional and physical limitations that are specific to the method of production.  In other words, the cellular composition produced by the method of claim 22 would not be identical to a native periosteal tissue, native cartilaginous tissue, native bone tissue, or cartilage tissue generated by any non-identical culture method.  For the reasons set forth above, the prior art does not teach or suggest generation of a cellular composition by the method of claim 22, thus the prior art does not teach or suggest use of a cellular composition made by the method of claim 22. 

Nilsson-Hall et al (Adv Science, 2020) is also made of record.  This paper is the inventors post-filing work.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633